DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 10-17 are pending and under examination.
Claim Objections
Claim 13 is objected to because of the following informalities:  the term "initially" should be struck as this relates to "the wood material panel" and that is the end product, and so the term “initially” does not seem to be concise.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Lewis et al. (US 2018/0215069), hereinafter Lewis, and further in view of Husted et al. (US 2007/0222100), hereinafter Husted.
Regarding claims 1 and 3-4, Nilsson discloses a method of producing a wood material panel (abstract) comprising: (a) scattering a multitude (or ‘plurality’) of wood particles to produce a ‘particulate cake’ (par. 0047-0057 describes different modes of scattering particles into a ‘particle mat’ which is equivalent to ‘particulate cake’, 0063) as in par. 0043 explaining that different amounts of wood particles are used in different locations as in claim 4; applying an adhesive to at least some of the wood particles during the scattering; and Nilsson states in par. 0063, “core particles that are applied between the stranded parts may be adhesive-coated more heavily . . .  and can be guided separately to a nozzle for application” (emphasis added), thus occurring “during the scattering” – Figs. 6-7 and 9 shows stranded regions (15) which have different concentrations of wood particles/resin as explained in par. 0063, which means at least some of the particles had more adhesive applied after some particles already were applied – additionally or alternatively, please see below; 
(b) pressing of the particulate cake under high temperature and high pressure (par. 0042, 0058-0061) and wherein a quantity of the adhesive is varied based on its (the quantity of adhesive’s) position within the particulate cake (par. 0063 explains that some areas are coated more heavily with adhesive).
Nilsson does not explicitly disclose (c) introducing different quantities of at least one additive at different positions within the particulate cake during the scattering of the wood particles, or additionally or alternatively to the above, does not explicitly disclose introducing different quantities of adhesive specifically during the scattering as well. 
However, Lewis discloses a similar method to that of Nilsson, in that Lewis also puts particles and adhesive into a mold and compresses the combination of particles and adhesive into a wood material panel (Lewis, par. 0085, 0094, 0106, 0122). Lewis further discloses that additives can be included with the adhesive (Lewis, par. 0108-0117) as to confer favorable properties on the manufactured wood product and can be added in different locations. 
Nilsson as discussed above discloses a “base” process of producing a wood material panel having a variable amount of adhesive. Lewis discloses an “improvement” to the base process of Nilsson that is similar to the claimed invention in that Lewis also includes an additive material within the adhesive material. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the additive materials of Lewis (par. 0108-0117) into the adhesive of Nilsson above, resulting in a variable amount of additives to be included at different positions within the particle mat of Nilsson above as required in claims 1 and 3. Accordingly, one of ordinary skill in the art would have found it obvious to have specified that there is a variable amount of additives included within the particulate cake at different positions (along with adhesive above) as is required in the claims as to likewise confer favorable properties upon the wood material product (Lewis, par. 0108) at various locations.  
Additionally or alternatively with respect to the applying of adhesive to the particles during the scattering, Husted discloses a similar process of molding wood composite materials by applying a resin and wood material together in a desired configuration, and pressing into a board (Husted, par. 0002-0003). Husted further discloses that the adhesive can be applied in a blender or tumbler and sprayed (par. 0051) onto the adhesive to the wood chips while falling (Husted, par. 0003, 0025, 0051), or “during the scattering.” Like Nilsson (in par. 0063) above, Husted (par. 0025) provides for having different resin compositions/additives in some locations with respect to others and provides for differentiating the resin:wood ratio (par. 0045) at different locations, which is similar to Nilsson above. Accordingly, one of ordinary skill in the art would have found the techniques of Husted applicable/substitutable to the process of Nilsson/Lewis above, with a reasonable expectation of success since both modes of applying resin to wood, would enable the ordinary artisan to maintain control over the composition or resin:wood ratio in various locations of the product. Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the mode in which Husted applies the adhesive to the chips by spraying as they fall as for the generalized application of adhesive as described in Nilsson/Lewis above. 
Regarding claims 2 and 10, Nilsson/Lewis/Husted discloses the subject matter of claim 1 as discussed above, and further discloses that an adhesive component can be included as an additive (Lewis, par. 0094 describes that the crosslinking agent can be added separately such that it would constitute an ‘additive’), or also at least a fire retardant, biocidal, substance for preventing swelling (Lewis, par. 0042-0043, 0108-0117), which would necessarily or inherently alter the thermal conductivity (such as the carbon nanotubes in Lewis, par. 0116) of the combined material as in claim 10. It would have been obvious to one of ordinary skill in the art to have incorporated these limitations as described in Lewis for the same reasons set forth in claim 1 above.     
Regarding claims 5 and 17, Nilsson/Lewis/Husted discloses the subject matter of claims 1/4 as discussed above, and further discloses producing a panel with a homogeneous bulk density (Nilsson, par. 0004) as background information. 
Regarding claim 11, Nilsson/Lewis/Husted discloses the subject matter of claim 1, and further discloses that the additive (Lewis, par. 0116-0117) can be glass fibers or beads – please see Kruesemann below if “glass fibers” are not read to be equivalent to “glass beads.”
Regarding claims 14-16, Nilsson/Lewis/Husted discloses the subject matter of claim 1, and further discloses that the different positions would vary along all three spatial directions. 
Nilsson, Figs. 6-7 show stranded regions (15) which are discussed in par. 0063 to have different amount of material than the areas between them, and Fig. 9 shows the distribution of regions within a single layer with more material towards the outer edge than in the center or “in an X-Y direction within one layer,” meeting all three spatial directions of X, Y, and Z.   
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Lewis (US 2018/0215069) and Husted (US 2007/0222100) as applied to claim 1 above, and further in view of Kruesemann et al. (US 2010/0175343), hereinafter Kruesemann.
Regarding claims 11-12, Nilsson/Lewis/Husted discloses the subject matter of claim 1, as described above, but does not explicitly disclose that there are optical brighteners including stilbenes. 
However, Kruesemann discloses a similar composite panel to that of Nilsson and Lewis above in that it includes specifications for a panel made from wood composite material (Kruesemann, par. 0001-0002, 0015). Kruesemann further discloses that a color can be put into the panel by adding in additives to the material, such as stilbenes, or white pigments (par. 0032, 0034, 0042), demonstrating that these techniques of including these types of materials as in claims 11-12, were known in the art before the effective filing date of the claimed invention and that the ordinary artisan would have had a reasonable expectation of success from having incorporated the above techniques from Kruesemann into the process of Nilsson/Lewis/Husted as discussed above. Accordingly, it would have further been obvious to one of ordinary skill in the art to have specified that the additive materials include optical brighteners such as stilbenes within the mixture as to produce a panel having a brighter appearance upon compression as is required in claims 11-12.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Lewis (US 2018/0215069) and Husted (US 2007/0222100) as applied to claim 1 above, and further in view of Peavey et al. (US 2015/0110988), hereinafter Peavey. 
Regarding claim 13, Nilsson/Lewis/Husted discloses the subject matter of claim 1, but does not explicitly disclose adding a white primer to the panel upon compression of the panel as in claim 1 above. 
However, Peavey discloses the production of a coating material (Peavey, par. 0076-0077, 0079), suitable for use with the panel produced by Nilsson/Lewis/Husted above (Peavey, par. 0233-0234), and specifically discusses using an opaque white coloring with titanium dioxide pigment within the coating material to be used, specifically as a primer (Peavey, par. 0215, 0221) covering the unspecified ‘substrate’ material, which can be a similar type of wood composite board (Peavey, par. 0233-0234) as in Nilsson/Lewis above.
Nilsson/Lewis/Husted discloses a “base” process of producing a ‘substrate’ panel upon which Peavey discloses an “improvement” that has been improved in the same manner as the claimed invention in that it further includes a primer/coating material with a white appearance as to advantageously reinforce the surface of the material (Peavey, par. 0076). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the panel has a white primer added to the surface, as discussed in Peavey, as an addition to the process of Nilsson/Lewis/Husted above as a finishing step to the panel.  
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the “during the scattering” limitation is not met by the rejection as the claim now requires as now amended (with “prior to the scattering” being struck in the amendment to the claims).
However, in response to the argument presented on p. 7, it is noted that par. 0063 does discuss that the particles are “guided to a nozzle” for applying adhesive in an alternate embodiment, and Husted is alternately referred to for this limitation as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742